DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 14 April 2021 and 21 October 2021 are being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,062,666. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims and thus are anticipated by the patented claims.
Below is a comparison between present claim 1 and patented claim 10:
Present claim 1
Patented claim 10
An electronic device comprising: 
An electronic device comprising: 
an encoder comprising:  
an autoencoder, wherein the autoencoder comprises an encoder and a decoder, wherein the encoder comprises
a neural network configured to perform convolution using a weight filter; 
a neural network configured to perform convolution using a weight filter, wherein 
the encoder is configured to convert first image data into second image data by 
feature extraction and output the second image data to the decoder, wherein the 
decoder is configured to restore the second image data into the first image 
data and output the first image data,
a memory cell array; and 
wherein the encoder comprises a memory cell array and
a shift register, 
a shift register, and
the memory cell array is configured to store a filter value of the weight filter.  
wherein the convolution comprises a 
product-sum operation using the first image data and a filter value of the weight filter stored in the memory cell array.


As shown above, besides wording, the main difference between the claims is that patented claim 10 is more specific.  Thus, present claim 1 is merely a broader version of patented claim 1 and therefore is anticipated by patented claim 10.
.

Claims 1-6 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/466,693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the copending claims and thus are anticipated by the patented claims.
Below is a comparison between present claim 1 and copending claim 2: 
Present claim 1
Copending claim 2
An electronic device comprising: 
A semiconductor device comprising: 
an encoder comprising:  
an encoder; 

a decoder; and a source driver circuit, wherein an output terminal of the encoder is electrically connected to an input terminal of the source driver circuit, wherein an output terminal of the source driver circuit is electrically connected to an input terminal of the decoder, wherein the encoder is configured to convert first image data into feature-extracted second image data when a first analog signal corresponding to the first image data is input to the encoder, wherein the encoder is configured to output the second image data as a second analog signal from the output terminal of the encoder, wherein the decoder is configured to restore the second image data into the first image data when the second analog signal is input to the input terminal of the decoder, and wherein the decoder is configured to output the restored first image data as a third analog signal from an output terminal of the decoder.

wherein the encoder comprises a neural network configured to perform convolution processing using a weight filter, 
a memory cell array; and 
wherein the encoder comprises a memory cell array and
a shift register, 
a shift register, 
the memory cell array is configured to store a filter value of the weight filter.  
wherein the memory cell array is configured to store a filter value of the weight filter, wherein the shift register is configured to sequentially output the first image data for every pixel region to the memory cell array, and wherein the convolution processing comprises product-sum operation using the first image data and the filter value. 


As shown above, besides wording, the main difference between the claims is that copending claim 2 is more specific.  Thus, present claim 1 is merely a broader version of copending claim 2 and therefore is anticipated by copending claim 2.
Claims 2-6 and 10-11 are similarly rejected as claim 2 above over claims 1-11 of copending Application No. 16/466,693 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jaitly et al. (US 2019/0236451) in view of Wierstra et al. (US 2017/0230675).

Regarding claim 1, Jaitly et al. disclose an electronic device comprising: 
an encoder (Figure 1, 104) comprising:  
a neural network configured to perform convolution using a weight filter (Paragraph [0038]).

a memory cell array; and 
a shift register, 
the memory cell array is configured to store a filter value of the weight filter.  
Wierstra et al. disclose an electronic device comprising: 
a memory cell array; and a shift register, the memory cell array is configured to store a filter value of a weight filter for a neural network (Paragraph [0061] states that a  neural network can be implemented using “special purpose logic circuitry, e.g., an FPGA or an ASIC, where it is well known that a FPGA can have a built-in memory arrays and shift register circuits, and the convolution kernel parameters/weight must be stored in memory.).  
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Jaitly et al performs the same function as it does separately of providing an encoder with a neural network, and Wierstra et al. performs the same function as it does separately of providing a memory cell array and shift register for an encoder.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the encoder comprising a memory cell array and shift register for storing the filter value.


Regarding claim 2, this claim is rejected under the same rationale as claim 1.

Regarding claim 3, this claim is rejected under the same rationale as claim 1.

Regarding claim 7, Jaitly et al. and Wierstra et al. disclose the electronic device according to claim 4, wherein the shift register is configured to output the first image data in each of a plurality of pixel regions to the memory cell array sequentially (Wierstra et al.: Paragraph [0022] states that the outputs are generated at each of multiple time steps, i.e. sequential outputs.).

Regarding claim 8, this claim is rejected under the same rationale as claim 7.

Regarding claim 9, this claim is rejected under the same rationale as claim 7.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jaitly et al. (US 2019/0236451) in view of Wierstra et al. (US 2017/0230675) and further in view of Maeng et al. (US 2007/0013774).

Regarding claim 4, Jaitly et al. and Wierstra et al. disclose the electronic device according to claim 1.

	Maeng et al. an electronic device comprising an encoder (Figure 4, 220/157),
wherein the encoder is configured to convert first image data into second image data by feature extraction and output the second image data to a decoder (Paragraph [0029]),
wherein the decoder is configured to restore the second image data into the first image data and output the first image data to the source driver circuit (Paragraph [0030]), and
wherein the source driver circuit is configured to output the first image data to a display portion (Paragraph [0020] “130 generates…corresponding to the output of the level shifter 140” where paragraph [0030] states “Decoder 157 decodes…transmits the decoded image signal…to level shifter 140.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Maeng et al. in the electronic device taught by the combination of Jaitly et al. and Wierstra et al.  The motivation to combine would have been in order to reduce the required memory capability and manage memory more efficiently (See paragraph [0004] of Maeng et al.).

Regarding claim 5, this claim is rejected under the same rationale as claim 4.

Regarding claim 6, this claim is rejected under the same rationale as claim 4.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jaitly et al. (US 2019/0236451) in view of Wierstra et al. (US 2017/0230675) and further in view of Singh et al. (US 2018/0189981).

Regarding claim 10, Jaitly et al. and Wierstra et al. disclose the electronic device according to claim 1.
Jaitly et al. and Wierstra et al. fail to teach wherein the convolution comprises a product-sum operation using first image data and a filter value of the weight filter. 
Singh et al. disclose wherein convolution comprises a product-sum operation using first image data and a filter value of a weight filter (Figures 15-16 and paragraph [0125], “within a convolutional layer, an original image 1502 having some data to be analyzed is processed by a set of convolution kernels that each apply a different filter 1504A, 1504B to the original image 1502. The filters 1504A, 1504B are learnable and typically much smaller than the original image to which the filters will be applied”).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Singh et al. in the electronic device taught by the combination of Jaitly et al. and Wierstra et al.  The motivation to combine would have been in order to allow accurately encoding images into features using a convolution neural network.

Regarding claim 11, this claim is rejected under the same rationale as claim 10.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaitly et al. (US 2019/0236451) in view of Wierstra et al. (US 2017/0230675) and further in view of Cho et al. (US 2012/0120043).

Regarding claim 12, Jaitly et al. and Wierstra et al. disclose the electronic device according to claim 1.
Jaitly et al. and Wierstra et al. fail to teach:
wherein a display portion comprises pixels arranged in n rows and m columns, where n and m are each an integer greater than or equal to 1, and 
wherein pixel regions each comprise pixels arranged in t rows and s columns among the pixels arranged in n rows and m columns, where f is an integer greater than or equal to 1 and less than or equal to n and s is an integer greater than or equal to 1 and less than or equal to m.
Cho et al. discloses an electronic device,
wherein a display portion comprises pixels arranged in n rows and m columns, where n and m are each an integer greater than or equal to 1 (Cho et al.: Paragraph [0135], matrix with row and columns thus there is at least 1 row and 1 column.), and
wherein pixel regions each comprise pixels arranged in t rows and s columns among the pixels arranged in n rows and m columns, where t is an integer greater than n and s is an integer greater than or equal to 1 and less than or equal to m (Cho et al.: Paragraph [0135], n=t and s=m).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Cho et al. in the electronic device taught by the combination of Jaitly et al. and Wierstra et al.  The motivation to combine would have been in order to provide reduced power consumption and reduced interference between source lines, which can be achieved by reducing memory usage (See paragraph [0007] of Cho et al.).

Regarding claim 13, this claim is rejected under the same rationale as claim 12.

Regarding claim 14, this claim is rejected under the same rationale as claim 12.

Allowable Subject Matter

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for indicating allowable subject matter is that claim 15 recites “wherein the shift register comprises t x m stages of retention circuits, 
Claims 16-17 are objected to for the same reasons are claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
4 January 2022